             Case 2:19-cv-00458-RSL Document 37
                                             39 Filed 04/17/20
                                                      04/21/20 Page 1 of 6
                                                                         5




 1
                                                         THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     KRISTINA CHETWOOD, and SANDRA
10   CASTELLON-GONZALEZ, individually,                    No. 2:19-cv-00458-RSL
     and on behalf of others similarly situated,
11                                                        STIPULATED MOTION AND
                                         Plaintiffs,      ORDER TO EXTEND DATES
12                                                        RELATED TO CONDITIONALLY
            v.                                            CERTIFIED COLLECTIVE
13                                                        ACTION
     T- MOBILE USA, INC.
14                                      Defendant.

15
                                             STIPULATION
16
            WHEREAS, the Court entered the Order Granting in Part Plaintiffs’ Motion for
17
     Conditional Certification (Doc. # 35) on April 7, 2020 (the “Order”).
18
            WHEREAS, the Order sets the following deadlines:
19
            x       Production of Potential Opt-In Plaintiff Information, April 28, 2020.
20
     (“[D]efendant shall produce to plaintiffs the names, last known addresses, and email
21
     addresses of all ‘similarly situated’ Associate Experts, Experts, and Senior Experts within 21
22
     days of this Order, so that plaintiffs may notify them of the collective action.” Order at p. 9.)
23
            x       Meet and Confer and File Proposed Notice Forms, April 28, 2020.
24
     (“[T]he parties shall meet and confer to prepare a proposed stipulated notice, reminder notice,
25
     and opt-in form. The parties are ORDERED to submit this information in a joint filing within
26
     STIPULATED MOTION AND ORDER TO EXTEND
     DATES RELATED TO CONDITIONALLY
     CERTIFIED COLLECTIVE ACTION - 1                                                   K&L GATES LLP
                                                                                925 FOURTH AVENUE, SUITE 2900
     No. 2:19-cv-00458-RSL                                                     SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
             Case 2:19-cv-00458-RSL Document 37
                                             39 Filed 04/17/20
                                                      04/21/20 Page 2 of 6
                                                                         5




 1   21 days of this Order. If the parties fail to reach agreement, any disputes shall be noted in the

 2   filing or in separate notices filed by each party.” Id.)

 3          WHEREAS the COVID-19 crisis has imposed unprecedented constraints and

 4   challenges on the parties and their counsel;

 5          WHEREAS the Order presents a challenge to Defendant T-Mobile USA, Inc. (“T-

 6   Mobile”), particularly under the current circumstance, in meeting its obligation within the

 7   time set by the Order to accurately collect and produce the potential opt-in plaintiff

 8   information, which will involve information relating to 17 different call centers over a period

 9   of several years and will likely involve the collection of information for over 10,000 current

10   and former employees.

11          WHEREAS the parties reached an agreement to make this stipulated motion to the

12   Court to extend by three weeks the dates for (a) the production of potential opt-in plaintiff

13   information by T-Mobile and (b) to parties to file proposed notice forms, as well as an

14   agreement to allow, for the purposes of this case, for the tolling of the statute of limitations

15   under the Fair Labor Standards Act for a corresponding period of three weeks for any person

16   who opts-in to the collective action that has been conditionally certified by the Court’s Order

17   (with such tolling agreement conditioned on the Court entering the proposed order requested

18   in this stipulated motion).

19          The parties therefore agree and stipulate as follows:

20          1.      Given the ongoing COVID-19 crisis and other factors impacting the parties,

21   their counsel, and this litigation, there is good cause to extend by three weeks the Court’s

22   current deadlines for (a) the production of potential opt-in plaintiff information and (b) the

23   filing of proposed notice forms;

24          2.      To address Plaintiffs’ concerns regarding any potential impact of the

25   extensions requested in this stipulated motion, the parties agree that, should the Court enter an

26
     STIPULATED MOTION AND ORDER TO EXTEND
     DATES RELATED TO CONDITIONALLY
     CERTIFIED COLLECTIVE ACTION - 2                                                    K&L GATES LLP
                                                                                 925 FOURTH AVENUE, SUITE 2900
     No. 2:19-cv-00458-RSL                                                      SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
             Case 2:19-cv-00458-RSL Document 37
                                             39 Filed 04/17/20
                                                      04/21/20 Page 3 of 6
                                                                         5




 1   order granting the requested extensions, the parties’ conditional agreement, for the purposes

 2   of this case, providing for the tolling of the statute of limitations under the Fair Labor

 3   Standards Act for a corresponding period of three weeks for any person who opts-in to the

 4   collective action that has been conditionally certified by the Court’s Order, shall become

 5   effective.

 6

 7          DATED this 17th day of April, 2020.

 8

 9       K&L GATES LLP

10   By: s/Patrick M. Madden____________
         Patrick M. Madden, WSBA #21356
11       s/Daniel P. Hurley_____________
12       Daniel P. Hurley, WSBA #32842
         Email: patrick.madden@klgates.com
13       Email: daniel.hurley@klgates.com
         925 Fourth Avenue, Suite 2900
14       Seattle, Washington 98104-1158
         Telephone: (206) 623-7580
15       Facsimile: (206) 623-7022
16
         Attorneys for Defendant
17

18       SOMMERS SCHWARTZ, P.C.

19   By: s/Kevin J. Stoops
         Kevin J. Stoops, Esq.
20       s/Charles R. Ash IV, Esq.
21       Charles R. Ash IV, Esq.
         Email: kstoops@sommerspc.com
22       Email: crash@sommerspc.com
         Sommers Schwartz, P.C.
23       One Towne Square, Suite 1700
         Southfield, Michigan 48076
24       925 Fourth Avenue, Suite 2900
25       Telephone: (248) 355-0300

26
     STIPULATED MOTION AND ORDER TO
     EXTEND DATES RELATED TO CONDITIONALLY
     CERTIFIED COLLECTIVE ACTION - 3                                                    K&L GATES LLP
                                                                                 925 FOURTH AVENUE, SUITE 2900
     No. 2:19-cv-00458-RSL                                                      SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
            Case 2:19-cv-00458-RSL Document 37
                                            39 Filed 04/17/20
                                                     04/21/20 Page 4 of 6
                                                                        5




 1
        SCHROETER GOLDMARK & BENDER
 2
     By: s/Adam J. Berger
 3       Adam J. Berger, WSBA#
         Email: berger@sgb-law.com
 4
         Schroeter Goldmark & Bender
 5       810 Third Avenue, Suite 500
         Seattle, WA 98104
 6       Telephone: (206) 622-8000
 7      Attorneys for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND ORDER TO EXTEND
     DATES RELATED TO CONDITIONALLY
     CERTIFIED COLLECTIVE ACTION - 4                                 K&L GATES LLP
                                                              925 FOURTH AVENUE, SUITE 2900
     No. 2:19-cv-00458-RSL                                   SEATTLE, WASHINGTON 98104-1158
                                                                 TELEPHONE: (206) 623-7580
                                                                  FACSIMILE: (206) 623-7022
           Case 2:19-cv-00458-RSL Document 37
                                           39 Filed 04/17/20
                                                    04/21/20 Page 5 of 6
                                                                       5




 1

 2                                           ORDER

 3        Having considered the foregoing, IT IS HEREBY ORDERED as follows:

 4        1.    The date for T-Mobile to produce the potential opt-in plaintiff information

 5              pursuant to this Court’s Order (Doc. # 35) shall be extended from April 28,

 6              2020, to May 19, 2020; and

 7        2.    The date by which the parties shall file proposed notice forms pursuant to this

 8              Court’s Order (Doc. # 35) likewise shall be extended from April 28, 2020, to

 9              May 19, 2020.

10

11        IT IS SO ORDERED.

12                    21st day of April, 2020.
          DATED this _____

13

14

15                                                    _________________________________
                                                      Hon. Robert S. Lasnik
16
                                                      United States District Judge
17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND ORDER TO EXTEND
     DATES RELATED TO CONDITIONALLY
     CERTIFIED COLLECTIVE ACTION - 5                                             K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
     No. 2:19-cv-00458-RSL                                               SEATTLE, WASHINGTON 98104-1158
                                                                             TELEPHONE: (206) 623-7580
                                                                              FACSIMILE: (206) 623-7022
